DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.

 Response to Amendment
This Action is in response to Applicant’s Reply of February 28, 2022.

Applicant’s amendment to claims 1 and 15 overcomes the previously presented 35 USC 103 rejection thereof.

Applicant’s amendment to claim 8 overcomes the previously presented 35 USC 102(a)(1) rejection thereof.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Entchev et al. (US 2018/0135398, Entchev) in view of Tolman et al. (US 2013/0062055, Tolman2), Frosell et al. (US 2016/0032712, Frosell), and Tolman et al. (US 2017/0314370, Tolman).

Regarding claim 1: Entchev discloses a method of deploying a well tool 300’ in a wellbore 50 – Fig 3A, 3B, comprising: 
conveying the well tool through a wellbore string 352 – Fig 3A, the well tool comprising an onboard location module 316 and a plug 311’, wherein the onboard location is adjacent to the plug Fig 3A (it is noted that the term “adjacent” does not require that the two elements be touching or directly adjacent); 
receiving beacon signals at 314 – [0172]; position locator 314 is equivalent to position locator 214’, 214” and position locator 114, [0130], [0151] at the well tool from beacons located on the wellbore string Fig 3A; 
calculating a velocity [0160] of the well tool at the onboard location module 316 of the well tool based on a time between the beacon signals received at each portion of position locator 214’, 214”; and 
calculating a location of the well tool in the wellbore string at the onboard location module based on a time since a latest beacon signal and the velocity of the well tool [0042], [0160]-[0163].

Entchev discloses all of the limitations of the above claim(s) except for the detectable markers including circumferential arrays of permanent magnets.
Tolman2 discloses a system substantially identical to that of Entchev.  Tolman2 further discloses that the detectable markers 354 can be casing collars, RFID tags, or magnets [0208].  While Tolman does not specifically indicate that these magnets are permanent magnets, as they are part of the casing string deployed in and cemented in the wellbore would be required to be permanent as it could neither fixed or replaced if it wasn’t and became demagnetized.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Entchev so that the detectable markers where permanent magnets as taught by Tolman2 since the Examiner notes the equivalence of casing collars, RFID tags, and permanent magnets for their use in the tool locating art and the selection of any of these known equivalents to use in Entchev would be within the level of ordinary skill in the art as taught by Tolman.

Entchev, as modified, discloses all of the limitations of the above claim(s) except for magnets being located in circumferential arrays.
Frosell discloses a method and system for determining locations in a well using arrays of magnets 100, 200 that are detectable by a magnetic field detector 24.  While Frosell does not specifically indicate that these magnets are permanent magnets, as they are part of the casing string deployed in and cemented in the wellbore would be required to be permanent as it could neither fixed or replaced if it wasn’t and became demagnetized.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Entchev so that the permanent magnets were located in circumferential arrays as taught by Frosell in order to have been able to been able to uniquely identify each location within the wellbore [0022], [0024], [0036].

Entchev, as modified, discloses all of the limitations of the above claim(s) except for the plug being dissolvable.
300 similar to that of Entchev.  The tool includes a location module 308 and a dissolvable plug 302 – [0051], wherein the module and plug are on the same tool Fig 3 and thus are adjacent each other.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Entchev so that the plug on the well tool was dissolvable, as taught by Tolman, in order to have enhanced economics and performance by reducing cost and increasing functionality of the tool [0044].
	
Regarding claims 2 and 16:  Wherein the latest beacon signal includes one of beacon identification information RFID – [0040] of Entchev. 

Regarding claims 3 and 17:  Wherein the beacons include at least one beacon RFID – [0040], [0130] of Entchev that transmits or emits a signal and at least one beacon casing collar – [0039], [0130] of Entchev that does not transmit or emit a signal.

Regarding claims 4 and 18:  The method further comprising measuring an acceleration of the well tool and using the acceleration to calculate the location of the well tool [0143], [0173] of Entchev. 

Regarding claims 5 and 19:  Wherein receiving the beacon signals at the well tool includes receiving a magnetic signal [0039] of Entchev.  

Regarding claims 6 and 20:  The method further comprising deploying the well tool when the calculated location matches a predetermined location [0041], Fig 3B of Entchev.

Regarding claims 7 and 20:  Wherein deploying the well tool includes instructing a setting tool 320’ of Entchev to move the well tool from a first operational state to a second operational state [0170], [0177], Fig 3B of Entchev.

Regarding claim 15:  Entchev discloses a location module 314/316 for deploying a well tool 300’ in a wellbore 350, comprising: 
a sensor 314 configured to detect a beacon 354 on a wellbore string 352; 
a processor 316 communicatively coupled to the sensor; and 
a memory unit [0041] communicatively coupled to the processor, the memory unit storing processor-executable instructions that, when executed by the processor, causes the location module to: 
receiving beacon signals at 314 – [0172]; position locator 314 is equivalent to position locator 214’, 214” and position locator 114, [0130], [0151] at the well tool from beacons located on the wellbore string Fig 3A; 
calculating a velocity [0160] of the well tool at an onboard location module 316 of the well tool based on a time between the beacon signals received at each portion of position locator 214’, 214”; and 
calculating a location of the well tool in the wellbore string at the onboard location module based on a time since a latest beacon signal and the velocity of the well tool [0042], [0160]-[0163], wherein the location module is adjacent to a 311’ (it is noted that the term “adjacent” does not require that the two elements be touching or directly adjacent).

Entchev discloses all of the limitations of the above claim(s) except for the detectable markers including circumferential arrays of permanent magnets.
Tolman2 discloses a system substantially identical to that of Entchev.  Tolman2 further discloses that the detectable markers 354 can be casing collars, RFID tags, or magnets [0208].  While Tolman does not specifically indicate that these magnets are permanent magnets, as they are part of the casing string deployed in and cemented in the wellbore would be required to be permanent as it could neither fixed or replaced if it wasn’t and became demagnetized.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Entchev so that the detectable markers where permanent magnets as taught by Tolman2 since the Examiner notes the equivalence of casing collars, RFID tags, and permanent magnets for their use in the tool locating art and the selection of any of these known equivalents to use in Entchev would be within the level of ordinary skill in the art as taught by Tolman.

Entchev, as modified, discloses all of the limitations of the above claim(s) except for magnets being located in circumferential arrays.
Frosell discloses a method and system for determining locations in a well using arrays of magnets 100, 200 that are detectable by a magnetic field detector 24.  While Frosell does not specifically indicate that these magnets are permanent magnets, as they are part of the casing string deployed in and cemented in the wellbore would be required to be permanent as it could neither fixed or replaced if it wasn’t and became demagnetized.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Entchev so that the permanent magnets were located in circumferential arrays as taught by Frosell in order to have been able to been able to uniquely identify each location within the wellbore [0022], [0024], [0036].

Entchev, as modified, discloses all of the limitations of the above claim(s) except for the plug being dissolvable.
Tolman discloses a well tool 300 similar to that of Entchev.  The tool includes a location module 308 and a dissolvable plug 302 – [0051], wherein the module and plug are on the same tool Fig 3 and thus are adjacent each other.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Entchev so that the plug on the well tool was dissolvable, as taught by Tolman, in order to have enhanced economics and performance by reducing cost and increasing functionality of the tool [0044].

Claims 8-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Entchev in view of Tolman2 and Frosell.

Regarding claim 8:  Entchev discloses a system Fig 3AQ, 3B for deploying a frac package 300’ in a wellbore 350, comprising: 
a wellbore string 352 disposed within the wellbore Fig 3A, the wellbore string including detectable markers 354 along the wellbore string Fig 3A; 
300’ deployable through the wellbore string Fig 3A, the frac package including, a frac plug 311’ and a setting tool 320’, 314 operably coupled to the frac plug; and 
a location module 314 housed within the setting tool, the location module configured to detect one or more of the markers received at each portion of position locator 214’, 214” in the wellbore string and determine a velocity of the frac package based on the markers and determine a position of the frac package in the wellbore string based on the velocity [0160]-[0163]; 
wherein the location module includes an actuator 316 – [0176] operable to instruct the setting tool to move the frac plug from a first radially inward position to a second radially outward position to engage the wellbore string in response to the position of the frac package matching a predefined location within the wellbore [0177], wherein the location module is adjacent the frac plug Fig 3A (it is noted that the term “adjacent” does not require that the two elements be touching or directly adjacent).

Entchev discloses all of the limitations of the above claim(s) except for the detectable markers including circumferential arrays of permanent magnets.
Tolman2 discloses a system substantially identical to that of Entchev.  Tolman2 further discloses that the detectable markers 354 can be casing collars, RFID tags, or magnets [0208].  While Tolman does not specifically indicate that these magnets are permanent magnets, as they are part of the casing string deployed in and cemented in the wellbore would be required to be permanent as it could neither fixed or replaced if it wasn’t and became demagnetized.


Entchev, as modified, discloses all of the limitations of the above claim(s) except for magnets being located in circumferential arrays.
Frosell discloses a method and system for determining locations in a well using arrays of magnets 100, 200 that are detectable by a magnetic field detector 24.  While Frosell does not specifically indicate that these magnets are permanent magnets, as they are part of the casing string deployed in and cemented in the wellbore would be required to be permanent as it could neither fixed or replaced if it wasn’t and became demagnetized.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Entchev so that the permanent magnets were located in circumferential arrays as taught by Frosell in order to have been able to been able to uniquely identify each location within the wellbore [0022], [0024], [0036].

Regarding claim 9:  Wherein the location module includes a magnetic field detector 24 of Frosell.  The location module of Entchev, as modified, would be required to include a magnetic field detector in order to have been able to sense or detect the permanent magnets.

Regarding claim 10:  Wherein the detectable markers are positioned within couplings on the wellbore string casing collars – [0039] of Entchev.

Regarding claim 11:  Wherein the location module includes a memory unit [0041] of Entchev having a map pre-run CCL – [0176] of Entchev stored thereon of detectable marker positions on the wellbore string.

Regarding claim 13:  Wherein the detectable marker is a passive marker casing collars – [0039] of Entchev.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Entchev in view of Tolman2 and Frosell as applied to claim 8 above, and further in view of Guerrero et al. (US 2012/0085538, Guerrero).

Entchev, as modified, discloses all of the limitations of the above claim(s) except for the frac package including an acoustic sensor configured to detect acoustic vibrations on the wellbore string.
Guerrero discloses a system for self-locating a plug in a well.  The system uses detectable markers 64 located on the casing string 54.  Guerrero discloses that these markers could be RFID tags [0037].  Guerrero also discloses that the sensors and sensing system could alternately be acoustic or optical [0039].
 It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Entchev so that the frac package included an acoustic sensor configured to detect acoustic vibrations on the wellbore string as taught by Guerrero since the Examiner notes the equivalence of sensing RFID tags and sensing acoustic vibrations with an acoustic sensing system for their use in the tool locating art and the selection of any of these known equivalents to use in Entchev would be within the level of ordinary skill in the art as taught by Guerrero.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Entchev in view of Tolman2 and Frosell as applied to claim 8 above, and further in view of Orban et al. (US 2015/0275649, Orban).

Entchev, as modified, discloses all of the limitations of the above claim(s) except for the wellbore including a first coupling having a first material property detectable by the location module and a second coupling having a second material property detectable by the location module.
Orban discloses a system for locating tools, such as plugs, in a wellbore Abstract.  This system tracks casing collars that are of different materials and thus are “coded” as to their location in the well Abstract, [0006], [0053].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Entchev so that the casing collars were of different materials detectable by the location module in order to have been able to each casing collar was unique from the others and could be distinguished by the reader of the tool deployed in the wellbore [0006], [0053].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
3/7/2022